         Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ALANTIZ B. WATLEY o/b/o                     )
A.E.R.V.W.,                                 )
                                            )
                                 Plaintiff, )                CIVIL ACTION
                                            )
v.                                          )                No. 20-1019-KHV
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )
                                            )
                                 Defendant. )
__________________________________________)

                               MEMORANDUM AND ORDER

       On behalf of her minor son, A.E.R.V.W., plaintiff appeals the final decision of the

Commissioner of Social Security to deny supplemental security income benefits under Title XVI

of the Social Security Act, 42 U.S.C. §§ 401 et seq. For reasons set forth below, the Court reverses

defendant’s decision and remands for further proceedings.

                                    Procedural Background

       On March 6, 2018, plaintiff filed with the Social Security Administration an application

for supplemental security income benefits on behalf of claimant, a child under the age of 18.

Plaintiff alleged disability beginning December 29, 2008. Defendant denied plaintiff’s benefit

application initially and on reconsideration. On April 30, 2019, an administrative law judge

(“ALJ”) conducted a hearing, where plaintiff appeared and testified. On June 28, 2019, the ALJ

concluded that plaintiff was not under a disability as defined in the Social Security Act, and that

he was not entitled to benefits. In particular, the ALJ concluded as follows:

   1. The child was born in 2008 and was in the school-age children (age 6 to attainment
      of age 12) age category when the application was filed in March 2018. He remained
      in the same category through the date of the decision (20 C.F.R. § 416.926a(g)(2)).
        Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 2 of 10




   2. The child had not engaged in substantial gainful activity since March 6, 2018, the
      application date (20 C.F.R. §§ 416.924(b), 416.971 et seq.).

   3. The child had the following severe impairments: encopresis, Hirschsprung’s
      disease, attention deficit hyperactivity disorder (ADHD), oppositional defiant
      disorder and generalized anxiety disorder. Asthma was found to be a non-severe
      impairment (20 C.F.R. § 416.924(c)).

   4. The child did not have an impairment or combination of impairments that met or
      medically equaled the severity of one of the listed impairments in 20 C.F.R.
      Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.924, 416.925, 416.926).

   5. The child did not have an impairment or combination of impairments that
      functionally equaled the severity of the listings (20 C.F.R. §§ 416.924(d),
      416.926a). Specifically, the child had no limitations in the “acquiring and using
      information” and “moving about and manipulating objects” domains; less than
      marked limitations in the “attending and completing tasks,” “interacting and
      relating with others” and “caring for yourself” domains; and a marked limitation in
      in the “health and physical well-being” domain.

Certification Of Transcript Of Proceedings Before The Social Security Administration (Doc. #11)

filed June 4, 2020 (“Tr.”) 17–27.

       On November 22, 2019, the Appeals Council denied plaintiff's request for review. Plaintiff

appealed to this Court the final decision of the Commissioner. The decision of the ALJ stands as

the final decision of the Commissioner.

                                     Standard Of Review

       The ALJ decision is binding on the Court if supported by substantial evidence. See 42

U.S.C. §§ 405(g); Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). The Court must determine

whether the record contains substantial evidence to support the decision and whether the ALJ

applied the proper legal standards. Castellano v. Sec’y of HHS, 26 F.3d 1027, 1028 (10th Cir.

1994). While “more than a mere scintilla,” substantial evidence is only “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Biestek, 139 S. Ct. at




                                              -2-
         Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 3 of 10




1154 (citation omitted). The Court may neither reweigh the evidence nor substitute its judgment

for that of the ALJ. Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014).

                                              Analysis

       Plaintiff bears the burden of proving disability under the Social Security Act. See Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989). To qualify for supplemental security income under

the Act as an individual under the age of 18, a child must have a medically determinable

impairment that meets, medically equals or functionally equals a per se disabling impairment listed

at 20 C.F.R. Part 404, Subpart P, Appendix 1, Part B. To determine whether a child is disabled,

the Commissioner applies a three-step sequential evaluation. The ALJ must determine, in this

order, that (1) the child is not engaged in substantial gainful activity, (2) the child has an

impairment or combination of impairments that is severe and (3) the child’s impairment meets or

equals an impairment listed in Appendix 1, Subpart P of 20 C.F.R. Part 404. See 20 C.F.R.

§ 416.924(a); Porter ex rel. BTP v. Astrue, No. 11-2077-KHV, 2012 WL 1190785, at *2 (D. Kan.

Apr. 9, 2012). The ALJ must explain why the child does not meet a listed impairment, and “an

ALJ’s findings at other steps of the sequential evaluation process may provide a proper basis for

upholding a step three conclusion that a claimant’s impairments do not meet or equal any listed

impairment.” Fischer-Ross v. Barnhart, 431 F.3d 729, 733 (10th Cir. 2005).

       In making the third determination, a child is disabled if the Commissioner finds that his

impairment meets, medically equals or functionally equals a per se disabling impairment included

in the Listing of Impairments. See 20 C.F.R. § 416.924(a); Sullivan v. Zebley, 493 U.S. 521, 531–

32 (1990). To show that a child’s condition meets a listing, plaintiff must establish all the specified

medical criteria for a listed impairment set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1,




                                                 -3-
           Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 4 of 10




Part B. 20 C.F.R. § 416.925. Similarly, to medically equal a listing, a condition must be at least

equal in severity and duration to the criteria of a listed impairment. 20 C.F.R. § 416.926(a).

       Functional equivalence, on the other hand, is not tied to a particular listing, but rather is

determined by evaluating the “whole child,” every day and in all settings compared to unimpaired

children of the same age, in six broad domains:1 (i) acquiring and using information; (ii) attending

and completing tasks; (iii) interacting and relating with others; (iv) moving about and manipulating

objects; (v) caring for himself; and (vi) health and physical well-being.                 20 C.F.R.

§§ 416.926a(b)(3), 416.926a(b)(1). If the ALJ finds “marked” limitations2 in two domains or an

“extreme” limitation3 in one domain, the child’s impairment functionally equals the listed

impairment. 20 C.F.R. § 416.926a(d).

       Here, the ALJ addressed six listed impairments: Listings 105.06 (inflammatory bowel

disease), 105.07 (short bowel syndrome), 105.08 (growth failure due to any digestive order),

112.11 (neurodevelopmental disorders), 112.08 (personality and impulse control disorders) and

112.06 (anxiety disorder). The Court will consider the listed impairments in turn.

I.     Listings 105.06, 105.07 And 105.08 (Digestive System - Childhood)

       Encopresis and Hirschsprung’s disease are not listed impairments. The ALJ borrowed

from Listing 105.06 (inflammatory bowel disease), Listing 105.07 (short bowel syndrome) and

Listing 105.08 (growth failure due to any digestive order). Tr. 17.


       1
               “Domains” are “broad areas of functioning intended to capture all of what a child
can or cannot do.” 20 C.F.R. § 416.926a(b)(1).
       2
               A child has a “marked limitation” in a domain when his impairment(s) “interferes
seriously” with the ability to independently initiate, sustain or complete activities. 20 C.F.R.
§ 416.926a(e)(2).
       3
               A child has an “extreme limitation” in a domain when his impairment(s) interferes
“very seriously” with his ability to independently initiate, sustain or complete activities. 20 C.F.R.
§ 416.926a(e)(3).
                                                 -4-
         Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 5 of 10




       The ALJ concluded that plaintiff’s symptoms related to encopresis and Hirschsprung’s

disease do not rise to the level described in these listings. Id. Plaintiff does not challenge this

finding, see generally Plaintiff’s Brief In Support Of Complaint (Doc. #12), and the record

provides substantial evidence to support the ALJ conclusion. As recently as February of 2019,

plaintiff’s pediatric gastroenterologist performed an “extensive evaluation,” including an

endoscopy, labs and motility testing. Tr. 456–57. Upon reviewing the results, the doctor

determined that all was “normal” and that plaintiff was “growing well.” Id.

       Accordingly, substantial evidence on the record as a whole supports the Commissioner’s

decision that plaintiff did not meet Listings 105.06, 105.07 and 105.08.

II.    Listings 112.11 And 112.08 (Mental Disorders - Childhood)

       The ALJ addressed Listing 112.11 for neurodevelopmental disorders and Listing 112.08

for personality and impulse control disorders. Tr. 18. For each listing, plaintiff must satisfy the

requirements of both paragraphs A and B. 20 C.F.R. pt. 404, subpt. P, app. 1, §§ 112.11, 112.08.

Paragraph B is satisfied when plaintiff has an “extreme” limitation in one or “marked” limitations

in two of the following four areas of mental functioning: (1) understanding, remembering or

applying information, (2) interacting with others, (3) concentrating, persisting or maintaining pace

and (4) adapting and managing oneself. Id. Plaintiff’s impairment also could functionally equal

Listings 112.11 and 112.08 if plaintiff has “marked” limitations in two or an “extreme” limitation

in one of the aforementioned six functional equivalence domains. 20 C.F.R. § 416.926a(d).

       Plaintiff claims that the ALJ erred in (1) failing to engage in a meaningful analysis of the

paragraph A requirements and (2) including his discussion of the paragraph B requirements—the

four areas of mental functioning—in his subsequent analysis of the six functional equivalence

domains. Plaintiff’s Brief In Support Of Complaint (Doc. #12) at 11–17. Plaintiff also argues that



                                                -5-
            Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 6 of 10




he has at least a marked impairment in three of the six functional equivalence domains: attending

and completing tasks, interacting and relating with others and the ability to care for himself. Id. at

20–25.4

        As to paragraph A, the ALJ concluded for Listing 112.11 that plaintiff “may meet” the

requirements of paragraph A based on the presence of “frequent distractibility, difficulty

sustaining attention, and difficulty organizing tasks,” in conjunction with academic problems and

recurrent motor movement or vocalization. Tr. 18. For Listing 112.08, the ALJ concluded that it

was “not clear from the record” whether plaintiff met the requirements of paragraph A; he did not

provide further elaboration. Id. The ALJ determined that he did not need to make specific findings

as to paragraph A because plaintiff did not have the required marked or extreme limitations for the

paragraph B requirements to meet or equal Listings 112.11 and 112.08. Id.

        As to paragraph B, the ALJ found that plaintiff did not have a marked or extreme limitation

based on his discussion of the six functional equivalence domains. See Tr. 18; 20 C.F.R.

§ 416.926a(b)(1)(i)–(vi).    The ALJ made it clear that he incorporated his discussion of

paragraph B’s four areas of mental functioning into his subsequent analysis of the six functional

equivalence domains. See Tr. 18; Fischer-Ross, 431 F.3d at 733. For each area of mental

functioning, substantial evidence supports the ALJ findings. Evaluations from plaintiff’s teacher


        4
                Plaintiff also argues that the ALJ erred “in failing to consider whether the child met
or medically equaled [mental disorder] listing 112.07 for somatic symptoms and related disorders”
in relation to plaintiff’s encopresis, or repeated passing of stool into clothing past the age of toilet
training. Plaintiff’s Brief In Support Of Complaint (Doc. #12) at 17–18. Plaintiff did not cite this
listed impairment during his application process and has no diagnosis for it. Instead, on appeal,
plaintiff contends that an evaluation note from his pediatric gastroenterologist could be interpreted
as evidence that his encopresis has a somatic component. Id.; Tr. 456–57.
         The Court rejects plaintiff’s argument. The ALJ only considers impairments that are
medically determinable, i.e., are established by objective medical evidence from an acceptable
medical source. 20 C.F.R. § 416.921. The doctor’s note does not establish a diagnosis or the
symptoms for Listing 112.07, and the ALJ cannot use plaintiff’s “statement of symptoms, a
diagnosis, or a medical opinion” to establish the existence of an impairment. Id.
                                                  -6-
         Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 7 of 10




show that while plaintiff could struggle with attention, emotional regulation and distractibility, he

did not have a learning disability, cognitive limitation or other intellectual limitation. See Tr. 216–

23. Plaintiff has remained in a regular classroom at school, and his behavior has improved with

medication and an informal behavioral plan. Id.

       The ALJ therefore did not err in his paragraph A and paragraph B analysis because he

explicitly connected his paragraph B findings for Listings 112.11 and 112.08 with his six

functional equivalence domains findings. Id. at 18. Furthermore, because substantial evidence

supports the ALJ conclusion that plaintiff did not meet the paragraph B requirements, the ALJ did

not err by declining to make specific findings on the paragraph A requirements.

       As to the six functional equivalence domains, the ALJ determined that plaintiff only had a

marked limitation in “health and physical well-being” and thus found that plaintiff was not

disabled. Id. at 22–27. Plaintiff challenges the ALJ conclusion and argues that the ALJ relied on

evidence that could be viewed differently to support at least a marked limitation in three domains.

Plaintiff’s Brief In Support Of Complaint (Doc. #12) at 20–25.

       Because substantial evidence supports the ALJ conclusion that plaintiff only had a marked

limitation in “health and physical well-being,” this Court cannot reweigh the evidence or substitute

its judgment for that of the ALJ. Hendron, 767 F. 3d at 954. First, the ALJ conclusion was

consistent with the findings of plaintiff’s teacher and the state agency physicians and psychologist.

See, e.g., Tr. 21–22, 73–74, 86–87, 217–21. Second, as previously noted, plaintiff’s teacher

determined that plaintiff did not have a learning deficit and that his behavioral issues were

improving with redirection and medication. Id. at 216–23. Plaintiff’s mother also stated that

plaintiff had “overall improved,” from his grades to his behavior. Id. at 367. Substantial evidence

supports the ALJ conclusion concerning the six functional equivalence domains.



                                                 -7-
           Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 8 of 10




       Accordingly, substantial evidence on the record as a whole supports the Commissioner’s

decision that plaintiff did not meet or medically equal Listings 112.11 and 112.08.

III.   Listing 112.06 (Anxiety Disorder)

       The ALJ also addressed Listing 112.06 for anxiety disorder.5 Tr. 17–18. For Listing

112.06, plaintiff must satisfy the requirements of (1) paragraph A and (2) either paragraph B or C.

20 C.F.R. pt. 404, subpt. P, app. 1, § 112.06.



       5
                 Listing 112.06 provides as follows:

       112.06 Anxiety and obsessive-compulsive disorders (see 112.00B5), for children
       age 3 to attainment of age 18, satisfied by A and B, or A and C:

       A. Medical documentation of the requirements of paragraph 1 . . . :

            1. Anxiety disorder, characterized by one or more of the following:
                  a. Restlessness;
                  b. Easily fatigued;
                  c. Difficulty concentrating;
                  d. Irritability;
                  e. Muscle tension; or
                  f. Sleep disturbance. . . .

       AND

       B. Extreme limitation of one, or marked limitation of two, of the following areas of
       mental functioning (see 112.00F):

            1.   Understand, remember, or apply information (see 112.00E1).
            2.   Interact with others (see 112.00E2).
            3.   Concentrate, persist, or maintain pace (see 112.00E3).
            4.   Adapt or manage oneself (see 112.00E4).

       OR

       C. Your mental disorder in this listing category is “serious and persistent;” that is,
       you have a medically documented history of the existence of the disorder over a
       period of at least 2 years, and there is evidence of both:

                                                                                    (continued . . .)


                                                 -8-
           Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 9 of 10




       Plaintiff again claims that the ALJ erred because (1) he failed to engage in a meaningful

analysis of the paragraph A requirements and (2) he included his discussion of the paragraph B

requirements—the four areas of mental functioning—in his analysis of the six functional

equivalence domains. Plaintiff’s Brief In Support Of Complaint (Doc. #12) at 11–17.

       As to paragraph A, the ALJ concluded that plaintiff “may meet” the requirements of

paragraph A, but did not provide further elaboration or evidence. Tr. 18. The ALJ found that he

did not need to make a finding as to paragraph A because plaintiff did not have the required marked

or extreme limitations for the paragraph B requirements and therefore did not meet or equal the

listed impairment for anxiety disorder. Id.

       As to paragraph B, the ALJ found that based on his discussion of the six functional

equivalence domains, plaintiff’s impairments did not meet or equal Listing 112.06. See Tr. 18; 20

C.F.R. § 416.926a(b)(1)(i)–(vi). As stated previously, the ALJ made it clear that he included his

discussion of paragraph B’s four areas of mental functioning in his subsequent analysis of the six

functional equivalence domains. See Tr. 18; Fischer-Ross, 431 F.3d at 733. The ALJ therefore

did not err in addressing paragraph B.

       While the ALJ addressed paragraph B, he did not address whether plaintiff could satisfy

Listing 112.06 by satisfying paragraphs A and C. This was error. Because the ALJ found that



       5
           (. . . continued)

              1. Medical treatment, mental health therapy, psychosocial support(s), or a
                 highly structured setting(s) that is ongoing and that diminishes the
                 symptoms and signs of your mental disorder (see 112.00G2b); and
              2. Marginal adjustment, that is, you have minimal capacity to adapt to changes
                 in your environment or to demands that are not already part of your daily
                 life (see 112.00G2c).

       20 C.F.R. pt. 404, subpt. P, app. 1, § 112.06.


                                                 -9-
        Case 6:20-cv-01019-KHV Document 14 Filed 12/16/20 Page 10 of 10




plaintiff “may” satisfy the paragraph A requirements, he was required to explain whether plaintiff

satisfied the paragraph C requirements. The ALJ did not mention paragraph C, and he did not

claim that his findings at other steps of the sequential evaluation process provided support for the

conclusion that plaintiff did not satisfy paragraph C. See Tr. 18–27. This Court cannot determine

what evidence the ALJ considered in regard to paragraph C, how he analyzed the evidence or

whether he even considered paragraph C. Further, without suggesting how the ALJ should resolve

the issue on remand, a cursory review of the record suggests that plaintiff may satisfy paragraph

C. Accordingly, this error was not harmless.

       Because the ALJ only addressed the paragraph B requirements of Listing 112.06, the Court

must remand to the Commissioner to determine whether plaintiff has an impairment or

combination of impairments that meets or equals the severity of Listing 112.06 under the

alternative requirements of that listing.

       IT IS THEREFORE ORDERED that the Judgment of the Commissioner is REVERSED

and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings

consistent with this memorandum and order.

       Dated this 16th day of December, 2020 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                               -10-
